8. Ukraine (
Madam President, if we cannot find a majority, then I want to ask the House to move the vote on the resolution to the next meeting in Strasbourg.
We had a very open discussion yesterday and many of us expressed concerns about some of the developments in Ukraine.
We will have a debate with the Foreign Minister next week. We will have an election observation mission. We will have the PCC meeting in Kiev and Odessa at the beginning of next month. So it would be fair if we have the vote on the resolution immediately after that visit, at the Brussels part-session.
I hope Members can agree to that and support it.
Thank you, Mr Swoboda. I will take another speaker in favour if there is a speaker in favour.
(PL) Madam President, I would like to support Mr Swoboda's proposal. I think it will be, on our part - on the European Parliament's part - a sensible thing for our assessment of the situation in Ukraine, which we discussed yesterday, to be moved to the next part-session of Parliament. This will be after important events have taken place in Ukraine and our perspective will then be significantly broader. We will have at our disposal the report of our fellow Members who are going to the elections in Ukraine, and it seems to me that Parliament will act wisely by moving the vote.
Thank you, Mr Kamiński. I think I have a speaker against in Mr Gahler. Is that correct?
Madam President, I ask my colleagues to vote against the postponement. We must speak out before the elections, so it must be now.
It is an issue about fair elections in a European country and that cannot be a partisan issue. Last time in 2004 we could only speak out after the falsified elections and we were united.
This time there is ample evidence beforehand of security service interference and a massive practice of non-admittance or of fake local party lists to confuse voters.
So let us be united again for the sake of democracy. I think the massive lobbying of the Ukrainian Embassies throughout Europe towards us to prevent this resolution is proof of how right we are to speak out now.
I now put to the vote Mr Swoboda's proposition that the vote should be delayed.
(IT) Madam President, please can you just clarify whether the request is to refer it to Brussels or to Strasbourg, because I have heard both versions?
It seems to be to Brussels: is everyone clear that the proposition is to refer it to Brussels? On that basis, I put the proposition to the vote.
(Parliament approved the request to postpone the vote)